DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected because it recites “a range limit” in line 1 and “a range limit” in line 11, it is unclear if these are the same or different range limits.
Claim 21 and 22 have the same issues as claim 12, and are rejected on the same grounds.
Claims 13, 18, and 19 recite “the range limit” it is unclear which of the “a range limit” in claim 12 is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 2018/0284278 A1).
In claim 12, Russell discloses a method for ascertaining a range limit (Par. 25 “maximum supported distance”) of a LIDAR device (see title), due to environmental influences, by a control unit (Fig. 1, 150), for ascertaining distances between the LIDAR device and at least one surface in a scanning area (Par. 31 “area”) the method comprising the following steps: emitting beams into the scanning area by a transmitting unit of the LIDAR device (Fig. 16 1002 and Fig. 1, 110); receiving beams that are reflected and/or backscattered from the scanning area by a receiving unit of the LIDAR device (Par. 43 “reflect” Fig. 1, 140) computing the distances between the LIDAR device and the surface based on propagation times of the transmitted beams and of the reflected and/or backscattered beams (Par. 51); and ascertaining a range limit of a maximum possible range of the LIDAR device (Par. 25 “a maximum supported distance”) based on a variance of the computed distances (Par. 25).
	
	In claim 13, Russell discloses wherein the range limit of the LIDAR device is ascertained inversely proportional to the maximum possible range of the LIDAR device (Par. 25).



In claim 15, Russell further discloses wherein a smaller range limit of the LIDAR device is computed at a decreasing variance, a larger maximum possible range of the LIDAR device being ascertained from the smaller range limit of the LIDAR device (Par. 53, 146, 156 and 167 examiner notes that the maximum range is adjusted with the pulse rate).

In claim 16, Russell further discloses wherein the variance of the computed distances is computed from temporally smoothed distances (Par. 25).

In claim 17, Russell further discloses wherein the propagation times of the beams and/or the distances between the LIDAR device and the surface that are computed from the propagation times are used from measurements within an intensity range for computing the variance (Par. 25).

In claim 18, Russell discloses all of claim 17. Russell further discloses wherein the range limit is classified based on value ranges of the computed variance (Par. 25).



In claim 21, Russell discloses a control unit (Fig. 1, 150) configured to ascertain a range limit (Par. 25 “maximum supported distance”) of a LIDAR device (see title), due to environmental influences, for ascertaining distances between the LIDAR device and at least one surface in a scanning area (Par. 31 “area”), the control unit configured to: emit beams into the scanning area by a transmitting unit of the LIDAR device (Fig. 16 1002 and Fig. 1, 110); receive beams that are reflected and/or backscattered from the scanning area by a receiving unit of the LIDAR device (Par. 43 “reflect” Fig. 1, 140) compute the distances between the LIDAR device and the surface based on propagation times of the transmitted beams and of the reflected and/or backscattered beams (Par. 51); and ascertain a range limit of a maximum possible range of the LIDAR device (Par. 25 “a maximum supported distance”) based on a variance of the computed distances (Par. 25).

In claim 21, Russell discloses a LIDAR device (See title) for scanning a scanning area (Par. 31 “area”), comprising: a transmitting unit (Fig. 1 110) with at least one beam source configured to generate and emit beams into the scanning area (Fig. 16, 1002); a receiving unit (Fig. 1, 140) configured to receive and detect beams that are reflected and/or backscattered from the scanning area (Fig. 16, 1006); and a control unit (Fig. 1, 150) configured to ascertain a range limit of the LIDAR device (, due to environmental influences, for ascertaining distances between the LIDAR device and at least one .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of LaBelle (US 2005/0110976 A1).

In claim 19, Russell discloses all of claim 18. Russell further discloses wherein the range limit in a value range of the variance of the distances between 140 m2 and 180 m2 (Par. 54), a value range of the variance of the distances between 120 m2 and 140 m2- (Par. 54), a value range of the variance of the distances between 40 m2 and 120 2 (Par. 54), a value range of the variance of the distances between 0 m2 and 40 m2 (Par. 54).
Russell does not explicitly disclose classifying the range limit as "strong," “medium” “low”, and “not present”.
LaBelle does teach groups of measurements (Par. 126 and Fig. 3, 314).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was filled to classifying the range limit as "strong," “medium” “low”, and “not present” as taught by Labelle in Russell in order to display the indicia (LaBelle Par. 48).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell; Scott R. et al. US 20180284279 A1 LIDAR Transmitter and Detector System Using Pulse Encoding to Reduce Range Ambiguity; MATSUKAWA; Shoma US 20180024242 A1 LASER RADAR DEVICE; Okuda, Keiko  et al. US 20050219506 A1 Object recognition device for vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865        


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
01/20/22